DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 11 are allowable. Claims 8-10 and 16-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A-D, as set forth in the Office action mailed on 06/25/2020, is hereby withdrawn and claims 8-10 and 16-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 3-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
wherein each of the side parts is formed by bending a portion of the first base part or a portion of the second base part, wherein an end portion of each of the side parts bent on the first base part is coupled to the second base part, and wherein an end portion of each of the side parts bent on the second base part is coupled to the first base part. 
Claims 3-10 are allowable for their dependency on claim 1.
RE claim 11, as amended to include the previously indicated allowable subject matter of claim 12, the prior-art does not teach a method for manufacturing a motor using a printed circuit board, comprising: printing a coil pattern on a plurality of circuit boards including a first base part and a second base part, such that the first base part is spaced apart from the second base part; and forming a plurality of side parts on which the coil pattern is printed, the plurality of side parts connected to the first base part and the second base part, respectively, such that the coil pattern successively connects the first base part, the second base part, and the plurality of side parts, wherein a portion of the first base part or a portion of the second base part is bent to form each of the side parts, an end portion of each of the side parts bent on the first base part is coupled to the second base part, and an end portion of each of the side parts bent on the second base part is coupled to the first base part.
Claims 13-18 are allowable for their dependency on claim 11.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834